MEMORANDUM **
Caroline Townsend appeals pro se the district court’s dismissal of her 42 U.S.C. § 1983 action alleging defendants violated her civil rights during a prior state court action. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal based on lack of subject matter jurisdiction, Casumpang v. Int’l Longshoremen’s & Warehousemen’s Union, Local 142, 269 F.3d 1042, 1054 (9th Cir.2001), and we affirm.
The state courts previously determined that Judge Anderle properly considered the December 23, 1998 order issued by Judge Klein and that consideration of this order did not deprive Townsend of a fair trial. Because federal courts do not have jurisdiction to review state court decisions, we affirm the district court’s dismissal of Townsend’s action. See Worldwide Church of God v. McNair, 805 F.2d 888, 890-93 (9th Cir.1986) (citing Rooker v. Fidelity Trust Co., 263 U.S. 413, 44 S.Ct. 149, 68 L.Ed. 362 (1923) and D.C. Court of Appeals v. Feldman, 460 U.S. 462, 103 S.Ct. 1303, 75 L.Ed.2d 206 (1983)).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.